Citation Nr: 1641296	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  03-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD).

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD).

3.  Entitlement to service connection for Lewy body dementia claimed as memory loss.

4.  Entitlement to service connection for exposure to Agent Orange.

5.  Entitlement to an effective date prior to April 24, 2012, as the initial date of the award for diabetes mellitus type II.

6.  Entitlement to a disability rating in excess of 30 percent for hypothyroidism.  

7.  Entitlement to a disability rating in excess of 30 percent for tinea cruris from September 14, 2000 to November 16, 2003 and from April 17, 2006 to November 5, 2009, and, in excess of 60 percent from November  17, 2003 to April 16, 2006 and from November 6, 2009 to the present.


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1980.

The claims come before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The claims for increased ratings for tinea cruris were previously remanded by the Board in December 2010 and May 2011. 

The Veteran and his wife testified before the undersigned Veterans Law Judge in Washington, D.C., in October 2016.  A transcript is included in the claims file.  

The Board notes that although the Veteran discussed service connection for a kidney disorder at his October 2016 Board hearing, the issue had not been certified to the Board at that time, and a statement of the case had not been issued.  As such the claim is not ripe for appellate review. 

During the pendency of this appeal, the Veteran asserted that the symptoms associated with his service-connected skin disability soiled his clothing.  The Board finds that this reasonably raises a claim of entitlement to an annual clothing allowance.  This claim has not been developed or adjudicated by the AOJ, and an appeal thereof has not been perfected to the Board.  As such, the Board does not have jurisdiction to consider the claim herein.  Consequently, the Board refers a claim of entitlement to an annual clothing allowance to the AOJ for the appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart disorder and dementia, as well as an increased rating for hypothyroidism, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 1981, the RO denied the Veteran's claim for service connection for a heart disorder.  The Veteran appealed the decision.

2.  In a May 1982 decision, the Board denied a claim for service connection for a heart disorder. 

3.  The evidence received since the prior final denials of service connection a heart disorder does relate to an unestablished fact necessary to substantiate the claim.

4.  Exposure to herbicides is not a disability.

5.  The first diagnosis of diabetes is in a November 4, 2011 VA letter. 

6.  For the portion of the appeal period prior to August 30, 2002, the Veteran's tinea cruris is not shown to have caused constant exudation or itching, extensive lesions, or marked disfigurement.

7.  For the period from August 30, 2002, the Veteran's tinea cruris is shown to have required systemic therapy for a total duration of six weeks or more during a 12-month period.


CONCLUSIONS OF LAW

1.  The Board's May 1982 denial of service connection for a heart disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

2.  New and material evidence has been received to reopen a claim for service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for exposure to herbicides are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

4.  The criteria are met for an effective date of November 4, 2011 for the grant of service connection for diabetes mellitus.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2015).

6.  The criteria for a disability rating in excess of 30 percent for tinea cruris prior to August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7899-7806 (2001, 2015).

7.  The criteria for a disability rating of 60 percent, but no higher, for tinea cruris from August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7899-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty  to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2003, March 2006, June 2009, June 2011, August 2011, and December 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

As to the claim of whether new or material evidence has been received sufficient to reopen claims of entitlement to service connection for a heart disorder the claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  The Veteran was afforded multiple VA examinations for his skin disability, most recently in February 2011.  The Veteran was not afforded a VA examination for exposure to herbicides.  As discussed below, with regard to the specific claim for service connection for exposure to herbicides, mere exposure to herbicides is not a disability.  A VA examination is therefore not necessary. 

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's August 2016 Board hearing, the undersigned clarified the relevant issues, and discussed elements of the claims that had not yet been substantiated.  There has been no allegation of a failure to comply with Bryant duties.  The Bryant duties were, therefore, met.

After review of the previous development in this appeal, the Board also finds that there has been substantial compliance with the previous Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


II.  Claim to Reopen

Service connection for a heart disorder was originally denied in a March 1981 rating decision.  The RO essentially determined that the evidence did not show a current heart disorder.  The Veteran appealed this denial and the Board upheld the RO's denial in a May 1982 decision on the same basis.  In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.

The issue may be considered on the merits only if new and material evidence has been received since May 1982.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Subsequent to the May 1982 Board decision, an echocardiogram (ECGs) dated in October 2011 was noted as abnormal; such clearly supports a claim of entitlement to service connection for a heart disorder.  The opinion thereby satisfies the low threshold requirement for new and material evidence; and, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
III.  Earlier Effective Date Claim

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2015).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(c) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2016).

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2016); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

As pertinent to this case, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  See 38 C.F.R. § 3.816(b)(1), (2) (2015).  As the Veteran is a Vietnam Veteran with diabetes mellitus, he is a Nehmer class member.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) (2015).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400 (2015).  See 38 C.F.R. § 3.816(c)(4) (2015).

The Veteran was not denied compensation for diabetes between September 25, 1985 and May 3, 1989; he did not submit a claim for service connection for diabetes between May 3, 1989 and May 8, 2001, the date on which the liberalizing law adding diabetes as a disease presumptively due to in-service exposure to herbicides became effective; and he did not submit a claim for diabetes within one year from his separation from service.  Accordingly, while the Veteran is a Nehmer class member, the requirements for the application of 38 C.F.R. § 3.816 (c)(1)-(3) (2015) are not met and the effective date for service connection for diabetes must be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 (2015).  See 38 C.F.R. § 3.816 (c)(4) (2015).

The Veteran's July 2011 application for benefits for diabetes mellitus is the first claim of record for service connection for that disability, and there are no submissions received prior to July 2011 that could reasonably be construed as a claim for benefits.  

Nonetheless, there is no evidence of a diagnosis of glucose impairment or diabetes prior to November 2011.  Private treatment records include lab reports dated in October 2009 and March 2011 which indicate elevated glucose levels.  However, treatment records at that time did not include a diagnosis of diabetes.  A May 2011 VA letter within the VA progress notes included the statement "Your blood sugar is elevated but not diagnostic for diabetes at this time."  It was suggested he eats a proper diet and exercise for 30 minutes most days of the week to try to stop the development of diabetes.  In a subsequent November 2011 letter, the author stated the Veteran's blood glucose was impaired and his HGA1c was elevated.  It was recommended he continue to follow a diet, exercise, and keep a blood glucose log.  It was also suggested he attend a class on diabetes and pre-diabetes.  The letter stated the Veteran would be provided with a glucometer and strips.  In an April 2012 private lab report, the glucose level was elevated even further, and a handwritten note on the report indicated that Metformin would be prescribed for glucose control. 

Giving the Veteran the benefit of the doubt, the Board finds the first evidence of diabetes is in the VA letter dated November 4, 2011.  

As noted above, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Although the Veteran filed his claim for service connection in July 2011, there is no evidence of a diagnosis of diabetes prior to November 4, 2011.  Therefore, an effective date of November 4, 2011 for the grant of entitlement to service connection for diabetes mellitus is granted.

IV.  Service Connection Claim

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the absence of proof of present disability a claim for service connection cannot be successful.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Although the Veteran has identified several disabilities as being related to exposure to herbicides, including disabilities for which claims for service connection are currently before the Board, exposure to herbicides, by itself, is not a disability for which compensation may be provided.  See Goodsell v. Brown, 5 Vet. App. 36, 43 (1993) (holding that exposure to pulmonary tuberculosis was not itself an intercurrent disease or injury).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. §§ 1110, 1131.  Service connection is currently in effect for multiple disabilities.  This claim, as discussed at the time of the hearing, is for service connection for the exposure itself.  The exposure itself, without citation to a specific disability for which service connection is not currently in effect (or that which is separately in appellate status), is not a disability capable of service connection.  Gilpen v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for exposure to herbicides must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


V.  Increased Rating Claim

Rules and Regulations

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The Veteran's service-connected tinea cruris has been rated by analogy under Diagnostic Code 7899-7806.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be 'built up,' with the first two digits selected from that part of the schedule most closely identifying the part, and the last two digits will be '99' for all unlisted conditions.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated Diagnostic Code 7899-7806 references an unlisted skin condition comparable to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.21 (2014)

Under Diagnostic Code 7806, a 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.

The rating criteria for Diagnostic Code 7806 was changed, effective August 30, 2002.  Prior to August 30, 2002, Diagnostic Code 7806 pertained to the evaluation of eczema and provided that a 30 percent evaluation requires exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent evaluation requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to Aug. 30, 2002).

Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran was awarded an effective date for his disability rating prior to August 30, 2002, the Board will consider the regulations in effect both prior to and since August 30, 2002.  The Board observes, however, that when an increase is warranted based solely on the revised criteria, the effective date for the increase cannot be earlier than the effective date of the revised criteria.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Analysis

The Veteran was granted service connection in a March 1981 rating decision based on treatment for a skin disorder in service.  

In a September 2000 letter, the Veteran reported his service-connected skin disability had worsened. 

During an October 2000 VA examination, the examiner noted a rash on the back, chest, and anterior aspect of the chest.  The examiner also noted scratch marks on the back and abdomen.  The Veteran reported he uses a hydrocortisone cream, but it does not help.  The examiner indicated a diagnosis of idiopathic pruritus. 

In a November 2000 VA treatment record, the Veteran complained of itching all over for years.  The examiner noted excoriated papulo-squamous lesions on this torso and proximal extremities.  The diagnosis was idiopathetic pruritus, rule out cutaneous manifestation of an internal disease process.  The Veteran was given a diagnosis of Pramosone lotion for itching, as well as Allegra, and Lac-Hydrin lotion. 

In a December 2001 statement, the Veteran reported there is skin rash all over his body and it does not seem to get any better.  He stated it is on his back, chest, side and all over.  He asserted there is evidence of exfoliation, exudation, and constant itching involving an exposed surface or extensive area. 

During a December 2002 VA examination, Veteran reported he treats his rash with Pramosone and Lac-Hydrin with some relief.  Upon physical examination, the examiner noted he had generalized scaling and peeling of his upper extremities, lower extremities, back, and trunk area.  He had excoriated areas across the shoulder blades and on his arms.  He had scattered papules and macules just generally distributed about his body sparing to the face.  He had hyperpigmented scarred areas and lesions of various stages of healing on his back and lower extremities.  The diagnosis was tinea cruris. 

A March 2003 VA progress note included a diagnosis of nummular dermatitis with hyperpigmented eczematous excoriated patches on the upper back.  The dermatologist noted the Veteran continues to use Pramosone.  

During a November 2003 VA examination, the examiner noted the Veteran's dermatology notes indicate he has been placed on Pramozone and as needed, Allegra for itching, and Lac-Hydrin lotion.  The Veteran reported treatment has been continuous and he denied any side effects.  Upon physical examination, the examiner noted hyperpigmented, eczematous type rash excoriation with patches.  The rash involved the entire chest, entire abdomen, entire back, both shoulder, both legs, and both feet.  Other areas included groin, thighs, buttocks, scrotum and penis as these areas also had hyperpigmentation.  The examiner noted that 90 percent of the body was involved.  The diagnosis was tinea corporis.  

During an April 2006 VA examination, the Veteran reported noticing a rash over the back, abdomen, legs, and arms.  He stated he usually notices some bumps which turn red and are itchy.  He reported he had been treated ammonium lactate cream, Kenalog, as well as erythromycin.  The examiner noted VA treatment records included prescribed Pramosone for itching, Allegra, and Lac-Hydrin.  Upon physical examination, the examiner noted mild papular rash/dermatitis with some hyperpigmentation noted over the upper back, abdominal area, and upper arms.  The rest of the skin looked clear.  The percentage of skin affected was reported as about 20-30 percent.  The diagnosis was atopic dermatitis.  

An April 2006 VA dermatology note included a prescription for Lac-Hydrin cream.  

In a June 2007 primary care note, a prescription was noted for Protopic, Sarna Anti-Itch lotion, Vistaril, and Betamethasone Cream.  

A December 2007 VA progress note indicated there was minimal scaly, dry skin, and post-inflammatory hyperpigmentation.  Prescriptions for Triamcinolone and Keflex were noted.  

In a June 2008 VA progress note, the Veteran reported he wants to continue with current treatments for his eczema to include his Protopic mild steroid creams for acute flare ups.  The physician assistant also prescribed Keflex to see if it helps with the eczematous process at all.  

During a November 2009 VA examination, the Veteran reported having a pruritic rash involving bilateral arms, chest, back, abdomen, and bilateral lower extremities.  He reported he uses a topical steroid cream twice daily.  The examiner noted a rash involving approximately 50 percent of the total body surface area.  

During a February 2011 VA examination, the Veteran reported his rash has been persistent and progressively worsening.  He reported noting dark, pruritic lesions involving his back, abdomen, chest, arms, legs, and inguinal region.  He stated he uses triamcinolone 1% ointment twice daily and dermacerin cream twice daily without any improvement in symptoms and without side effects.  He stated he also uses hydroxyzine 25 mg tablet at night for pruritus without any improvement but with side effects of sedation.  He uses Allegra 180 mg tablet per day without any relief of symptoms and without any side effects.  He reported he uses Dove soap daily.  He stated he was working as an immigration analyst and reported having discomfort at work due to having to scratch frequently because of pruritus.  Upon physical examination, the examiner noted diffuse xerosis/dry skin and hyperpigmented macular lesions involving approximately 40 percent of the total body surface area, and 0% of the exposed areas.  There was no involvement of the face, neck or hands.  The examiner noted it is less likely as not that the Veteran has any systemic disorder or symptom that is related to his skin disability.  The Veteran has not required any oral steroid medications.  

In a March 2011 statement, the Veteran reported he has constant scratching, constant use of medication, and visits to the dermatologist.  He stated he has flare-ups, itching, and other skin related problems.  

Additional VA treatment records include ongoing complaints of itching and treatment for skin disabilities. 

After a review of the record, the Board finds that the Veteran's tinea cruris more closely approximated the criteria for a 30 percent rating for the appeal period before August 30, 2002.  The October 2000 VA examination indicates that the Veteran complained of constant itching and the examiner noted scratch marks on the back and abdomen.  Prior to August 30, 2002, Diagnostic Code 7806 pertained to the evaluation of eczema and provided that a 30 percent evaluation is warranted with constant scratching.  However, at no point prior to August 30, 2002, is a rating in excess of 30 percent warranted.  The record evidence indicates that there was no evidence of ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant as required by a 50 percent evaluation.  

The Board further finds that, as of August 30, 2002, the Veteran's tinea cruris more closely approximated the 60 percent rating under the revised version of Diagnostic Code 7806.  As noted above, the Veteran's tinea cruris affects anywhere from 20 to 90 percent of his total body area.  Additionally, although the April 20016 VA examiner found that only 20-30 percent of the Veteran's body area was affected by the tinea cruris, the Veteran was utilizing daily medications, to include a mild steroid cream, to treat the condition, which satisfies the criteria for a 60 percent rating under Diagnostic Code 7806.  Although there is a stay of adjudication of cases involving such rating based on topical steroids, this does not pertain to this AOD appeal.  The Board notes that 60 percent is the highest disability rating under Diagnostic Code 7806.  

The Board has also considered whether the Veteran's tinea cruris presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ( '[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.').

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his tinea cruris contemplates his symptoms arising from his skin disorder, including the amount of his body that is affected by the disorder and the treatment he uses to alleviate the symptoms.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD); to that extent, the claim is granted.

Entitlement to service connection for exposure to Agent Orange is denied.

Entitlement to an effective date of November 4, 2011, as the initial date of the award for diabetes mellitus type II is granted.

Entitlement to an initial rating in excess of 30 percent for tinea cruris prior to August 30, 2002, is denied.

For the entire time period starting August 20, 2002, entitlement to an initial rating of 60 percent, but no higher, for tinea cruris is granted.




REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims, so the Veteran is afforded every possible consideration.

The Veteran asserts he has a heart disorder due to active service, to include herbicide exposure.  Although the VA obtained a VA examination which found the Veteran did not have ischemic heart disease, it is unclear whether the Veteran was evaluated for any other heart disorder.  The Board notes that a May 2014 ECG showed normal LVEF with no regional wall motion abnormalities.  However, the report also noted mild left atrial enlargement, mild right atrial enlargement, mild aortic valve sclerosis, and mild mitral valve sclerosis.  There was also mild valve regurgitation and mild pulmonary valve and tricuspid valve regurgitation.  Given that the Veteran has been shown to have some heart abnormalities, the Board finds a VA heart examination is necessary to determine if the Veteran has a current heart disability, and, if so, whether the heart disorder is due to active service. 

The Veteran filed a claim for an increased rating for hypothyroidism.  Although the Veteran stated during his Board hearing that he was "satisfied" with his rating decision, the Veteran did not specifically withdraw the claim; therefore, the claim is still under appeal.  VA and private treatment records seem to indicate the Veteran's hypothyroidism is controlled by medication.  However, in a December 2012 notice of disagreement, the Veteran asserted he experiences chromic pain and a heightened and painful response to pressure, chronic widespread pain all over the body, debilitating fatigue, constant sleep disturbance, morning joint stiffness, memory and concentration difficulties, extreme tiredness not relived by rest, forgetfulness, muscle ache, bladder abnormalities, numbness, tingling, difficulty performing daily function, and cognitive dysfunction.  It is unclear which, if any, the Veteran relates to his hypothyroidism.  As the Veteran has not been provided a VA examination, the Board finds an additional VA examination is necessary. 

The Veteran has also claimed service connection is warranted for memory loss.  The RO denied service connection for memory loss as memory loss is a symptom and not a current disorder.  A March 2013 private doctor's letter indicated the Veteran had a diagnosis of Lewy body dementia.  He stated that the Veteran's disorder is considered along the same clinical and pathological spectrum as Parkinson's disease and should qualify the Veteran for disability benefits for veterans with Parkinson's disease.  As the Veteran has a current disorder and has presented evidence that his disorder may be due to service, to include exposure to herbicides, the Board finds a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claims.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for his claims.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished to the extent possible, schedule the Veteran for appropriate examinations to determine the current nature and etiology of his claimed heart and dementia disorders.  Specifically, the examiner should opine on the following:

a)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed heart disorder began in or is related to active military service, to include herbicide exposure. 

b)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed dementia disorder began in or is related to active military service, to include herbicide exposure.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for a VA examination by an appropriate examiner to obtain findings as to the nature and severity of his service-connected hypothyroid disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  The report of examination must include a detailed account of all manifestations of hypothyroid pathology found to be present.

5.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


